Action under section 109 of the Insurance Law. Insurance company defended upon the ground, first, that the solvency of the insured defendants in the negligence case had not been shown, and second, that there had been a breach of a condition of the policy because the defendants had failed to co-operate in the defense of the negligence action. These questions of fact were decided by the jury. Judgment and order unanimously "affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.